     Case 1:17-cv-00210-RBJ Document 212 Filed 08/26/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No. 17-cv-00210-RBJ


LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
Plaintiff,

v.

KNIGHTS OF COLUMBUS,
DAVID J. KAUTTER, IN HIS OFFICIAL CAPACITY AS (ACTING) COMMISSIONER OF THE
INTERNAL REVENUE SERVICE,

Defendants.
KNIGHTS OF COLUMBUS,
Counterclaim Plaintiff,

v.

LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
LEONARD S. LABRIOLA, WEBSINC.COM, INC., STEPHEN S. MICHLIK,
JONATHAN S. MICHLIK, AND TERRY A. CLARK,
Counterclaim Defendants.

       JOINT MOTION TO DISMISS CERTAIN CLAIMS AND COUNTERCLAIMS

         Plaintiff List Interactive, Ltd. d/b/a UKnight Interactive and Defendant Knights of Columbus

(“KofC”), through their respective counsel respectfully request the Court dismiss Plaintiff’s negligent

misrepresentation and fraudulent misrepresentation claims, with prejudice, and also dismiss all of

KofC’s counterclaims with prejudice with each party to bear his or its own attorneys’ fees and costs in

connection with those claims and counterclaims.

         Respectfully submitted this 26th day of August, 2019.




109072757.1
   Case 1:17-cv-00210-RBJ Document 212 Filed 08/26/19 USDC Colorado Page 2 of 2




 s/ Ian Speir                              s/ Hermine Kallman
 L. Martin Nussbaum                        Edward A. Gleason
 Ian Speir                                 Joy T. Allen Woller
 NUSSBAUM SPEIR PLLC                       Hermine Kallman
 90 S. Cascade Ave., Suite 400             LEWIS ROCA ROTHGERBER CHRISTIE LLP
 Colorado Springs, CO 80903                1200 17th Street, Suite 3000
 (719) 357-4447                            Denver, CO 80202
 Email: martin@nussbaumspeir.com,          (303) 623-9000
 ian@nussbaumspeir.com                     Email: egleason@lrrc.com, jwoller@lrrc.com,
                                           hkallman@lrrc.com

Attorneys for Defendant / Counter-Plaintiff Knights of Columbus


s/ G. Stephen Long_______________
G. Stephen Long
Christopher S. Mills
Blaine K. Bengtson
JONES & KELLER, P.C.
1999 Broadway
Denver, CO 80202
(303) 573-1600
slong@joneskeller.com
cmills@joneskeller.com
bbengtson@joneskeller.com

Attorneys for Plaintiff and Counterclaim Defendants


                               CERTIFICATE OF SERVICE

      On August 26, 2019, I filed the foregoing with the Clerk of the Court using the CM/ECF
System, which will send notice to the following:

         G. Stephen Long,
         Christopher S. Mills,
         Blaine K. Bengtson
         JONES & KELLER, P.C.


                                               s/ Hermine Kallman
                                               Of Lewis Roca Rothgerber Christie LLP




109072757.1
